DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 13 and 14 have been added. Claims 1-14 are pending. 
Applicant's arguments filed 12-21-20 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicants elected Group I, claims 1-9, with traverse in the reply filed on 4-13-17. Claims 10 and 11 remain withdrawn. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 12-14 are under consideration. 
Claim Objections
The abbreviations in claims 1 and 13 should be spelled out before being abbreviated. 
Step ii) of claims 1 and 13 can be written more clearly as: ii) replacing the media of the mesodermal cells on day 2 with a chemically defined, xenogeneic material-free, serum-free, albumin-free medium comprising insulin and vascular endothelial growth factor (VEGF) and culturing the cells such that a cell population comprising at least 50%... …is obtained on day 5---. 

Claim 14 can be written more clearly as ---wherein the cell population of human endothelial cells obtained on day 5 comprises…---. 
Claim Rejections - 35 USC § 112
Written Description
Claim 1-9, 12 remain and claims 13, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Withdrawn rejection 
The specification describes culturing mesodermal cells in a chemically defined, xenogeneic material-free, serum-free, albumin-free medium in the presence of insulin, and VEGF such that 50% endothelial cells expressing CD31 are obtained as required in step ii) of claim 1 on pg 12, paragraph 46, which teaches the cells obtained on day 2 are cultured on in E7BVi media which contains insulin, transferrin, FGF2, VEGF, BMP4, and SB431542 (Table 1); pg 13, para 47, which teaches E7V and E7Vi  can also be used to obtain “cell populations comprising 50%-90% endothelial cells”; and the Declaration filed 11-7-19 which shows E6V medium can be used to obtain “cell populations comprising 50%-90% endothelial cells”. 

Pending rejection 
The specification does not provide written description for plating and culturing pluripotent cells in a chemically defined, xenogeneic material-free, serum-free, albumin-free medium in the presence of a insulin, transferrin, TGFβ, FGF2, BMP4, and Activin A such that mesodermal cells expressing brachyury are obtained on day 2 as broadly encompassed by step i) of claims 1 and 13 in the absence of a substrate. Pg 12, paragraph 46, teaches ES/iPS cells are cultured on vitronectin plates in E8BA media (which contains insulin, transferrin, FGF2, TGFβ, BMP4, and Activin A) (see also paragraph 53). Applicants do not teach culturing pluripotent cells in the absence of vitronectin or any other substrate in the presence of E8BA media. Accordingly, the concept lacks written description. 
Response to arguments
Applicants’ arguments do not address this rejection. 
New Rejections 
The concept of replacing media of mesoderm cells on day 2 with chemically defined, xenogeneic-free, serum-free, albumin-free media comprising “insulin and a single growth factor, vascular endothelial growth factor (VEGF) [or FGF]” as required in claims 1 and 13 is new matter. 
The concept lacks written description because the specification is limited to using E6, E7, or E8 as base media, all of which include insulin (Hill, “Insulin as a growth factor”, Pediatric Res., 1985, Vol. 19, No. 9, pg 879-886) and transferrin, an IGFBP3 
Specifically, media E6V (pg 14, Table 1) comprises E6 medium plus VEGF but no other growth factors, i.e. BMP4, FGF2, TGF, Activin, or SB431542. However, E6 contains insulin and transferrin, both of which are growth factors (see above); therefore, the phrase does not make sense and is not supported in context of using E6V. Claims 1 and 13 are not limited to culturing the cells obtained on day 2 in chemically defined medium comprising insulin, transferrin, and VEGF-A in the absence of xenogeneic material, serum, albumin, or any other growth factor (i.e. E6V). 
Most specifically, applicants do not provide adequate written description for culturing the cells obtained on day 2 in chemically defined medium comprising insulin, transferrin, and VEGF-A in the absence of xenogeneic material, serum, albumin, or any other growth factor such that a cell population comprising at least 50% CD31+ endothelial cells is obtained on day 5 as required in the last lines of claims 1 and 13, at least 75% CD31+ endothelial cells is obtained on day 5 as required in claim 4, or at least 50% CD31+/CD34+ endothelial cells is obtained on day 5 as required in claim 5. 
Likewise, the specification does not teach using medium containing insulin and FGF as the only growth factor as required in claim 13. None of the media in Table 1 support the concept of using FGF as the only growth factor or using insulin and FGF in the absence of any other growth factor. For example E7 and E8 media contains FGF, insulin, and transferrin, all of which are growth factors. 
Accordingly, the concept of replacing media of mesoderm cells on day 2 with chemically defined, xenogeneic-free, serum-free, albumin-free media comprising 
Enablement
Claims 1-9, 12 remain and claims 13, 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for i) culturing human pluripotent cells in serum-free, albumin-free, xenogeneic material-free, chemically defined media and in the presence of insulin, transferrin, TGFβ, FGF2, BMP4, and Activin A for about 2 days such that mesodermal cells are obtained, and ii) culturing the mesodermal cells obtained in step i) in serum-free, albumin-free, xenogeneic material-free, chemically defined media and in the presence of insulin, transferrin, FGF2, VEGF, BMP4, and an inhibitor of TGFβ01 for about three days such that endothelial cells are obtained, does not reasonably provide enablement for a) culturing pluripotent cells “plating human pluripotent stem cells as an adherent culture using any media containing TGFβ1, FGF2, BMP4, and Activin A” as broadly encompassed by step i) of claim 1 and 13 other than E8BA medium; b) culturing the mesodermal cells obtained in step i) in any xenogeneic material-free, serum-free, albumin-free chemically defined culture medium comprising at least one of VEGF and BMP4, and an inhibitor of TGFβ1-mediated signaling such that a population comprising at least 50% CD31+ human endothelial cells is produced on day 5 as broadly encompassed by step ii) other than medium comprising VEGF-A, BMP4 and an inhibitor of TGFβ1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Withdrawn rejection 
Culturing mesodermal cells in a chemically defined, xenogeneic material-free, serum-free, albumin-free medium in the presence of insulin, and VEGF such that 50% endothelial cells expressing CD31 are obtained in step ii) of claims 1 and 13 has support on pg 12, paragraph 46, which teaches the cells obtained on day 2 are cultured on in E7BVi media which contains insulin, transferrin, FGF2, VEGF, BMP4, and SB431542 (Table 1); pg 13, para 47, which teaches E7V and E7Vi  can also be used to obtain “cell populations comprising 50%-90% endothelial cells”; and the Declaration filed 11-7-19 which shows E6V medium can be used to obtain “cell populations comprising 50%-90% endothelial cells”. 
The phrase “xenogeneic material-free” medium in claims 1 and 13 has support. Applicants describe bovine serum albumin as a xenogeneic material for culturing human cells; applicants provided evidence that knockout serum replacement is also xenogeneic for culturing human cells because it MUST comprise AlbuMax which MUST contain bovine serum albumin (BSA). Therefore, the media described by applicants without BSA, AlbuMax, or knockout serum replacement are “albumin-free” and “xenogeneic material-free” as required in claims 1 and 13. Media comprising knockout serum replacement cannot be “albumin-free” or “xenogeneic material-free” as required in claims 1 and 13. 
The phrase “serum-free” can be interpreted broadly as “cell culture materials that are free of serum from an animal” – pg 6, lines 7-8, or “a medium [that] does not contain serum or serum replacement” – pg 12, para 39). 

Pending rejections
The specification does not enable plating and culturing pluripotent cells in a chemically defined, xenogeneic material-free, serum-free, albumin-free medium in the presence of insulin, transferrin, TGFβ, FGF2, BMP4, and Activin A such that mesodermal cells expressing brachyury are obtained on day 2 as broadly encompassed by step i) of claims 1 and 13 in the absence of a substrate such as vitronectin. Pg 12, paragraph 46, teaches ES/iPS cells are cultured on vitronectin plates in E8BA media which contains insulin, transferrin, FGF2, TGFβ, BMP4, and Activin A. See also paragraph 53. Applicants do not teach culturing pluripotent cells in E8BA media without a substrate such as vitronectin. Without such guidance, it would have required those of skill undue experimentation to do so.
Response to arguments
Applicants’ arguments do not address this rejection. 
New Rejection 
The specification does not enable replacing media of mesoderm cells on day 2 with chemically defined, xenogeneic-free, serum-free, albumin-free media comprising “insulin and a single growth factor, vascular endothelial growth factor (VEGF) [or FGF]” as required in claims 1 and 13. The specification teaches using “E7BVi” media on day 2-7 which contains E7 media + VEGF + BMP4 + SB431542 (pg 13, Table 1). insulin (Hill, “Insulin as a growth factor”, Pediatric Res., 1985, Vol. 19, No. 9, pg 879-886) and growth factor) and transferrin, an IGFBP3 that has growth-inhibitor and –potentiating effects (Weinzimer, J. Clin. Endocrinology & Metabolism, 2001, Vol. 86, No. 4, pg 1806-1813). The specification does not correlate using media containing FGF2, insulin, transferrin, VEGF, BMP4, and SB431542 to using VEGF [or FGF] alone as required in claims 1 and 13. Given the teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to culture mesoderm cells on day 2 with chemically defined, xenogeneic-free, serum-free, albumin-free media comprising “insulin and a single growth factor, vascular endothelial growth factor (VEGF) [or FGF]” as required in claims 1 and 13. 

Indefiniteness
Claims 1-9, 12 remain and claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection regarding the phrase “plating human pluripotent cells as an adherent culture… …on day 0” in claim 1 has been withdrawn because it has been deleted. 
The rejection regarding a “chemically defined substrate” in step i) of claim 1 has been withdrawn because the phrase has been deleted. 
New rejection 
growth factor) and transferrin, an IGFBP3 that has growth-inhibitor and –potentiating effects (Weinzimer, J. Clin. Endocrinology & Metabolism, 2001, Vol. 86, No. 4, pg 1806-1813). Accordingly, the concept of “a single growth factor” in context of claims 1 and 13 does not make sense. 
Claims 2 and 3 are indefinite because The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Likewise, claim 12 requires adding BMP4, BMP2, or BMP7 to the culture media of step ii); however, BMPs are growth factors (Kajioka, “BMP4 is an essential growth factor….”, via signal transduction pathways. Accordingly, TGFβ1 inhibitors, SB431542, and A83-01 are within the realm of growth factors because they affect cell growth. As such, claims 2 and 3 cannot further limit claim 1 which is limited to using “a single growth factor” that is VEGF. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Withdrawn rejection 
The 2nd rejection of claims 1, 3-5, 8 and 9 under 35 U.S.C. 103 as being obviated by James (Nature Biotech, Feb 2010, Vol. 28, No. 2, pg 161-166) as supported by the definition of embryoid bodies (Wikipedia 2017; Nejadnik 2014/0271616 paragraph 42; Sayre 2015/0247120 paragraph 28; Goldman 2015/0352154, paragraph 48; Bharti 2015/0368713 paragraph 65; Themeli 2016/0009813 paragraph 61; Beachley 
Pending rejections
A) Claims 1-5, 8, 9, 12 remain and claims 13, 14 are rejected under 35 U.S.C. 103 as being obviated by James (Nature Biotech, Feb 2010, Vol. 28, No. 2, pg 161-166) as supported by the definition of embryoid bodies (Wikipedia 2017; Nejadnik 2014/0271616 paragraph 42; Sayre 2015/0247120 paragraph 28; Goldman 2015/0352154, paragraph 48; Bharti 2015/0368713 paragraph 65; Themeli 2016/0009813 paragraph 61; Beachley 2016/0281061 paragraph 59) and the art-recognized definition of “chemically defined medium” as evidenced by Palecek (9290741) in view of Chen (Nature Methods, May 2011, Vol. 8, No. 5, pg 424-429).  
Step i) 
James cultured human ES cells (hESC) in suspension in chemically defined, serum-free medium (DMEM/F12) supplemented with 20% knockout serum replacement and 4 ng/ml FGF2, BMP4 and Activin A for about 2 days such that mesodermal cells were obtained (days 2-4 in Fig. 1D) that expressed CD31+ (pg 163, Fig. 2A).

    PNG
    media_image1.png
    166
    678
    media_image1.png
    Greyscale
 
Days 2 and 4 of James are equivalent to days 0 and 2 claimed. 

The medium is “serum free” because it has serum replacement. 
James did not teach the medium was “albumin-free” or “xenogeneic material-free” (because applicants successfully argued that the serum replacement used by James MUST contain AlbuMax which MUST contain bovine serum albumin), the medium contained TGFβ1, or plating or culturing adherent cells (James cultured EBs on “ultra-low attachment plates” - Online methods, “Embryoid bodies”). 
However, Chen described using E8 medium comprising FGF2 and TGFβ in the absence of serum or serum replacement and the presence of vitronectin to culture human pluripotent stem cells as adherent cells. Use of E8 to culture human pluripotent cells cause them to be adherent as evidenced by the use of trypsin to dissociate the cells (Online methods, “Survival assay” “cells were dissociated with TrypLE (Invitrogen) for 5 min or until fully detached from the plate”). These are the same conditions described by applicants. Accordingly, Chen remedies the 3 deficits of James regarding step i).
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate pluripotent cells into mesoderm cells in the presence of serum-free chemically defined medium containing FGF2, BMP4 and Activin A as described by James using albumin-free, xenogeneic material-free, serum-free chemically defined medium containing FGF2 and TGFβ1 as adherent cells as described by Chen. Those of ordinary skill in the art at the time of filing would have been motivated to use the E8 medium without serum, serum replacement or xenogeneic materials described by Chen Chen taught the conditions provided “surprising” results of what human pluripotent cells do not need, specifically albumin. Chen taught the removal of albumin and the presence of vitronectin provided increased reprogramming efficiencies (pg 428, throughout col. 1). Those of ordinary skill in the art at the time of filing would have recognized that the benefits obtained during reprogramming, i.e. de-differentiating, would also apply to differentiating pluripotent cells because it is simply the reverse. Accordingly, those of ordinary skill would have been motivated to use the E8 medium of Chen (i.e. add TGFβ and remove serum replacement) when differentiating pluripotent cells because Chen taught E8 medium improved reprogramming, reduced cost and simplified quality control. In the reverse, those of ordinary skill would have been motivated to add BMP4 and Activin A to the E8 medium of Chen to induce differentiation into mesoderm while maintaining cell stability and avoiding xenogeneic material, albumin, and serum in an effort to reduce reagents and save money. 
The differentiation method described by the combined teachings of James and Chen results in mesoderm expressing brachyury because the steps are exactly the same as those claimed and because James obtained mesoderm cells expressing brachyury (Fig. 2A). 
Step ii) 
On day 4, James removed Activin A and added VEGF-A. In total, the cells on day 4-7 were cultured in BMP4, FGF2, and VEGF-A (pg 162, Fig. 1A) such that endothelial cells were obtained on days 7-14 with or without with the addition of SB431542 (Fig. 2B, 
The medium is a “chemically defined” because the ingredients are known which is the art-accepted definition (Palecek 9290741). 
The medium is “serum free” because it has serum replacement. 
James did not teach the endodermal differentiation medium was “albumin-free” or “xenogeneic material-free” (because applicants successfully argued that the serum replacement used by James MUST contain AlbuMax which MUST contain bovine serum albumin) or the medium contained insulin. 
However, Chen described “albumin-free” and “xenogeneic material-free” medium for reasons cited above. Chen also described FGF2 and insulin as being important for cell survival (pg 425, 1st sentence of 1st full paragraph). Thus it would have been obvious to those of ordinary skill in the art at the time of filing to differentiate mesoderm cells into endoderm using the method described by James using the albumin-free, xenogeneic material-free, serum-free chemically defined medium containing insulin described by Chen. Those of ordinary skill in the art at the time of filing would have been motivated to use the E8 medium without serum, serum replacement or xenogeneic materials described by Chen as the basis for the endodermal differentiation medium (instead of the DMEM with knockout serum of James) because Chen taught the conditions provided “surprising” results of what human pluripotent cells do not need, specifically albumin. Chen taught the removal of albumin and the presence of vitronectin provided increased reprogramming efficiencies (pg 428, throughout col. 1). Those of ordinary skill in the art at the time of filing would have recognized that the benefits 
James also did not teach a population of cells comprising at least 50% CD31+ endothelial cells was obtained on day 5.
However, James taught CD31+ endoderm cells were obtained on day 7 (equivalent to day 5 as claimed) and nearly 100% of the cells expressed CD31+ after day 14 (Fig. 2G, 2H, 2I). 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to obtain nearly 100% CD31+ endoderm cells as described by James by day 5 as claimed. Those of ordinary skill in the art at the time of filing would have been motivated to add SB431542 on day 4 of James (equivalent to day 2 claimed) to decrease the amount of time and money required to obtain endothelial cells. The culture technique described by the combined teachings of James and Chen MUST inherently result in obtaining a cell population of at least 50% CD31+ endothelial cells on day 5 
The phrase “insulin and a single growth factor, vascular endothelial growth factor (VEGF)” in step ii) of claims 1 and 13 has been included because the combined teachings of James and Chen requires using insulin, BMP4 (a single growth factor), FGF2 (another single growth factor), and VEGF-A in step ii). Step ii) is not limited to using insulin and VEGF in the absence of any other factors that affect cell growth because applicants teach the medium in step ii) contains insulin, transferrin, VEGF, BMP4, and SB431542 (E7BVi). 
Claims 2 and 3 have been included because James taught adding SB431542 on day 7 which is equivalent to day 5 claimed. 
The culture technique described by James MUST inherently result in obtaining a cell population of at least 75% CD31+ endothelial cells on day 5 as required in claim 4 and at least 50% CD31+/CD34+ endothelial cells on day 5 as required in claim 5 because the steps are within the metes and bounds of the steps claimed, because the steps described by James are described by applicants as being part of the invention (pg 1, para 4) and because James taught >90% recovery of purified endothelial cells (last sentence of “Endothelial differentiation protocols”).
Claims 8 and 9 have been included because Chen used recombinant human vitronectin.

Claims 13 and 14 have been included for reasons set forth above – step i) of claim 13 is exactly the same as step i) of claim 1; step ii) of claim 13 is broader than step ii) of claim 1 and encompasses using VEGF. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary.
Response to arguments 
Applicants argue the combined teachings of James and Chen did not teach using a “single growth factor” as required in step ii) of claims 1 and 13. Applicants’ argument is not persuasive because the phase is indefinite (see above) and because the claim encompasses using “insulin and a single growth factor [of any kind], [and] VEGF”. The phrase “insulin and a single growth factor, vascular endothelial growth factor (VEGF)” in step ii) of claims 1 and 13 has been included because the combined teachings of James and Chen requires using insulin, BMP4 (a single growth factor), FGF2 (another single growth factor), and VEGF-A in step ii). Step ii) is not limited to using insulin and VEGF in the absence of any other factors that affect cell growth because applicants teach the medium in step ii) contains insulin, transferrin, VEGF, BMP4, and SB431542 (E7BVi). 
Applicants point to the Table 1 and the data presented with the declaration on 11-7-19 in which E6V medium is used. Applicants’ argument is not persuasive. Claims 1 and 13 are not limited to culturing the cells obtained on day 2 in chemically defined medium comprising insulin, transferrin, and VEGF-A in the absence of xenogeneic material, serum, albumin, or any other growth factor (i.e. E6V). 

B) Claims 1, 3-9 remain and claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler (2012/0295347) as supported by Ludwig (Nature Methods, Aug. 2006, Vol. 3, No. 8, pg 637-646) as supported by the definition of embryoid bodies (Wikipedia 2017; Nejadnik 2014/0271616 paragraph 42; Sayre 2015/0247120 paragraph 28; Goldman 2015/0352154, paragraph 48; Bharti 2015/0368713 paragraph 65; Themeli 2016/0009813 paragraph 61; Beachley 2016/0281061 paragraph 59) in view of Chen (Nature Methods, May 2011, Vol. 8, No. 5, pg 424-429). 
Kessler taught “Numerous non-limiting embodiments of methods for producing EPCs are provided below, which generally include culturing embryoid bodies (EBs) derived from pluripotent stein cells under mesoderm differentiation conditions followed by culturing the resulting cells in endothelial cell differentiation conditions, thereby producing EPCs.” (paragraph 86).
Step i) 
Activin A is added to promote mesoderm differentiation (para 90). 
In numerous embodiments, Kessler cultured EBs in differentiation medium containing BMP4, activin and FGF2 in an adherent cell culture vessel (para 10, 11, 12, 13). This is equivalent to differentiating pluripotent cells into mesoderm cells as required in step i). 
Paragraphs 84 and 87 specifically describe using serum-free, xenogeneic-free “chemically defined” conditions for the entire protocol (“without the addition of either 
In another embodiment, Kessler described culturing human ES cells (hESC) in medium containing BMP4, Activin A and ROCK inhibitor Y27632 (pg 14, para 163) to obtain EBs. On day 2 EBs were collected, dissociated and cultured in Stemline II basal mesoderm differentiation medium containing BMP4, Activin A, and FGF2 until day 5 (pg 15, para 164). 
EBs are aggregates of pluripotent cells (Wikipedia, 2017; Nejadnik 2014/0271616 paragraph 42; Sayre 2015/0247120 paragraph 28; Goldman 2015/0352154, paragraph 48; Bharti 2015/0368713 paragraph 65; Themeli 2016/0009813 paragraph 61; Beachley 2016/0281061 paragraph 59). EBs are aggregates of differentiating pluripotent cells, some of which are still pluripotent (2010/0190242; para 2). 
Days 2 and 5 of Kessler are equivalent to days 0 and 3 claimed. 
The “chemically defined” culture media is the “chemically defined” substrate in step i). 
Kessler did not teach using albumin; therefore, the conditions are “albumin-free”. 
Kessler did not teach the “serum-free”, “albumin-free” “xenogeneic material-free” containing BMP4, Activin A also had TGFβ1 and FGF2 on day 0. 
However, Chen described using E8 medium comprising TGFβ and FGF2 in the absence of serum or serum replacement and the presence of vitronectin to culture TGFβ1 and FGF2. 
Kessler taught the “serum-free”, “albumin-free” “xenogeneic material-free” containing BMP4, Activin A provided mesoderm cells on day 5 but not day 4 (day 3 but not day 2 as claimed) or that the cells expressed brachyury. However, the steps of the combined teachings of Kessler and Chen MUST inherently result in mesoderm cells expressing brachyury as claimed because the step of the combined teachings is the exact step performed by applicants. 

Step ii) 
The cells were collected on day 5 (day 3 in the claim), dissociated and cultured in serum-free, albumin-free, xenogeneic-free “chemically defined” endoderm differentiation medium containing BMP4, FGF2, VEGF165 and Y27632 (pg 15, para 165).
On day 8, adherent cells were harvested and cultured in the endoderm differentiation medium comprising FGF2, VEGF165 and SB431542 (pg 15, para 166) such that cells expressing CD31+ are obtained (para 167 et al.). 
Kessler taught greater than 79% CD31+ endoderm cells were obtained (Fig. 7). 
Kessler did not teach using insulin in the endoderm differentiation medium as claimed. 
However, Chen described “albumin-free” and “xenogeneic material-free” medium for reasons cited above. Chen also described FGF2 and insulin as being important for cell survival (pg 425, 1st sentence of 1st full paragraph). Thus it would have been 
Claims 2 and 3 have been included because on day 8, Kessler harvested and cultured cells in Stemline II basal medium comprising FGF2, VEGF165 and SB431542 (pg 15, para 166). 
Claims 4 and 5 have been included because Kessler taught greater than 79% CD31+/CD34+ endoderm cells were obtained (Fig. 7). 
Claim 6 has been included because on [the equivalent of] day 0 through day 2 Kessler cultured pluripotent cells in BMP4 + Activin A + Y27632 (para 163) which is equivalent to culturing pluripotent cells for about 2 days in a chemically defined medium comprising a serum-free growth supplement, a BMP, Activin A, and a ROCK inhibitor- as required in step i) of claim 6.
Claim 7 has been included because on day 0 through day 2 Kessler cultured pluripotent cells in BMP4 + Activin A + Y27632 (para 163) which is equivalent to culturing pluripotent cells for about 2 days in a chemically defined medium comprising a serum-free growth supplement, a BMP, Activin A, and Y27632 as required in step i) of claim 7.
Claims 8 and 9 have been included because Chen used recombinant human vitronectin. 
prima facie obvious in the absence of evidence to the contrary.
 Response to arguments
Applicants argue the combined teachings of Kessler and Chen did not teach the limitations claimed. Applicants’ argument is not persuasive for reasons set forth above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632